Citation Nr: 1316522	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for residuals of an upper back injury.

2.  Entitlement to service connection for residuals of a head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for residuals of an upper back injury and residuals of a head injury.  This matter was last remanded by the Board in October 2012, and now returns to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran claims that he has residuals of a head injury and residuals of an upper back injury related to an inservice injury incurred when moving a piano.  Service treatment records confirm that the Veteran complained of pain between the scapulae, aggravated by lifting a piano a day earlier in March 1960.  The impression was strain of the upper thoracic spine.  The Veteran has subsequently reported that, while moving the piano during service, he slipped and hit his head.

The Board remanded this case to obtain medical opinions as to the issues on appeal.  The Board noted that the VA examinations of record were inadequate because there was no opinion regarding whether current degenerative disc disease was etiologically related to the inservice upper thoracic strain or otherwise to service, and since the headache examiner did not consider the complete history of the Veteran's headaches.  

With regard to the claimed spine disability, in February 2013, a VA examiner concluded that the Veteran's degenerative disc disease of the thoracic spine was less likely than not incurred in or caused by the claimed inservice injury or illness, stating that the Veteran's mild spurring was attributed to age, time, and normal wear and tear on cervical discs, physically demanding occupations, and a remote history of tobacco abuse.  However, the Veteran's representative has indicated that the rationale was conclusory, indicating that there was insufficient consideration of the Veteran's report of continuous pain since the inservice incident.  It appears that there was no rationale concerning why the current diagnosis is unrelated to the inservice incident; rather, the examiner pointed to other etiological sources.

With regard to headaches, the Board's remand pointed out that the Veteran had a history of post-service complaints of headaches.  On an October 1988 VA examination, the Veteran complained of increasing frequency of headaches in the back of his head.  During a subsequent October 1989 hearing, the Veteran indicated that after service, his symptoms, including headaches, occurred periodically.  During VA treatment in March 2006, the Veteran described intermittent neck pain and occasional headaches since an accident in 1960.  Another note from the same day reflects that the Veteran described frequent pain to the back of the head and neck.  During the October 2009 VA examination, the Veteran reported neck pain since his in-service injury, with pain radiating up into his head.  The Veteran also underwent a VA examination for headaches in January 2012.  The examiner was specifically instructed to consider and address the Veteran's reports of occasional headaches since service.  Although the examiner noted the Veteran's report of a history of headaches since 1960 in the examination report, along with current complaints of headaches occurring 3 to 4 times per week and treatment with NSAIDs, she concluded that the Veteran did not have a diagnosis of a head disorder or headaches due to a lack of treatment or diagnostic evaluation, including a neurological evaluation, and no chronicity of symptoms.  However, as noted, there are multiple post-service complaints of headaches, as well as the Veteran's lay statements to the effect that the headaches started in 1960 and continued thereafter.  On remand, an addendum was obtained in February 2013 which again concluded that the claimed headaches condition was less likely as not incurred in or caused by the claimed inservice injury essentially based on a finding of a negative separation physical, the lack of post-service treatment, lack of chronicity, and since there was no correlation of an occasional headache occurring in 2006 and service.  The examiner cited to population statistics and the occurrence of headaches as being usual occurrences.  As noted by the Veteran's representative, however, the lay evidence of the Veteran was apparently not considered since the examiner indicated that there had not been a continuous history of headaches since service.

The Board has reviewed the addendum and agrees that the post-service evidence, both medical and lay evidence, was not adequately addressed, per the Board's remand instructions.  The conclusions appear to be largely based on the lack of medical treatment, i.e., no establishment of continued symptoms; however, as pointed out in the Board's remand, the Veteran is competent to report both back pain and headaches.  With regard to chronic disabilities, the Veteran on his own may establish that the claimed disabilities began during service and remained active since that time.  

In sum, the medical opinion provided in February 2013 is inadequate because it did not fully address the inquiries posed by the Board in the prior remand.  Thus there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In light of the foregoing, another addendum must be obtained from the same, or another, VA examiner.  The examiner must make note of the occurrence of the inservice injury resulting in upper thoracic strain; the report by the Veteran of an inservice head injury; the report by the Veteran of continued thoracic pain and headaches since the inservice injuries; the post-service reports of thoracic pain and headaches as documented in the record and as stated by the Veteran as having occurred; and, unless the examiner does not believe the Veteran's self-reports of thoracic pain and/or headache since services, the examiner should accept the lay evidence.  If he does not believe the Veteran, that should be stated and rationale provided.  Thus, absent such a finding by the examiner, the factual premise is that there was an inservice injury and post-service evidence of thoracic pain and headaches.  The examiner should state the current diagnoses and opine on whether they are related to service, explaining with clarity why any current diagnosis is or is not related to the inservice incident as well as post-service causes.  The mere lack of documented treatment is insufficient.

Accordingly, the case is REMANDED for the following action:

1.  The record, including a copy of this remand, should be forwarded to the examiner who provided the January 2013 addendums, or, if unavailable, to another VA examiner.  After a review of the record, the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current degenerative disc disease and headaches are etiologically related to service, to include a March 1960 accident which resulted in a diagnosis of upper thoracic strain.  

The examiner must make note of the occurrence of the inservice injury resulting in upper thoracic strain; the report by the Veteran of continued thoracic pain and headaches since the inservice injury; the post-service reports of thoracic pain and headaches as documented in the record (including an October 1988 VA examination, in which the Veteran complained of increasing frequency of headaches in the back of his head; an October 1989 hearing in which the Veteran indicated that after service, his headaches occurred periodically, the March 2006 report in which the Veteran described intermittent neck pain and occasional headaches since an accident in 1960 and also that he had frequent pain to the back of the head and neck; the October 2009 VA examination in which the Veteran reported neck pain since his in-service injury, with pain radiating up into his head; the January 2012 examination in which the Veteran also reported headaches since service; and similar complaints made to this examiner).  Unless the examiner does not believe the Veteran's self-reports of thoracic pain and/or headaches (including a head injury), the examiner should accept the lay evidence.  If he does not believe the Veteran, that should be stated and rationale provided.  If he accepts the record as presented, the factual premise is that there was an inservice injury and post-service evidence of continued thoracic pain and headaches.  The mere lack of documented treatment for continued back and head pain is insufficient.

The examiner should state the current diagnoses and opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that degenerative disc disease of the thoracic spine and headaches had their clinical onset during service or are related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


